          Case 3:20-cv-00516-VAB Document 306 Filed 08/19/21 Page 1 of 1



BOSTON    CONNECTICUT   NEW JERSEY   NEW YORK     WASHINGTON, DC


                                                                                    JEFFREY P. MUELLER
                                                                                         Attorney at Law
                                                                                     242 Trumbull Street
                                                                                Hartford, CT 06103-1212
                                                                     T: (860) 275-0164 F: (860) 881-2625
                                                                                jmueller@daypitney.com



                                                               August 19, 2021


VIA ECF FILING

The Honorable Victor A. Bolden
Brien McMahon Federal Building
United States Courthouse
915 Lafayette Boulevard – Suite 417
Bridgeport, Connecticut 06604
Fax: 203-579-5844

         Re:    Luck v. McMahon, et al., No. 3:20-CV-00516-VAB

Dear Judge Bolden:

        I write on behalf of Defendants Vincent McMahon and Alpha Entertainment, LLC
(“Defendants”) regarding the Court’s Notice of the videoconference motion hearing scheduled
for September 9, 2021 (ECF No. 305). I write to notify the Court of two additional pending
motions filed by Plaintiff Oliver Luck (“Plaintiff”) that have been fully briefed but were not
identified in the Court’s Notice because they were filed as Sealed Documents rather than Sealed
Motions: Plaintiff’s Motion to Seal (ECF No. 185) and Plaintiff’s Motion for Protective Order
(ECF No. 186). The additional filings related to those two motions are: Defendants’ Opposition
(ECF No. 204), Plaintiff’s Reply (ECF No. 215), and Defendants’ Surreply (ECF No. 235).
Defendants respectfully request that the Court add those two motions to the list of motions to be
considered at the hearing on September 9, 2021.

                                                               Very truly yours,



                                                               Jeffrey P. Mueller

cc:      All counsel of record (via ECF Filing)
